Citation Nr: 1033195	
Decision Date: 09/02/10    Archive Date: 09/13/10

DOCKET NO.  08-00 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to a disability rating for service-connected 
bilateral hearing loss in excess of 20 percent prior to January 
6, 2010.

2.  Entitlement to a disability rating for service-connected 
bilateral hearing loss in excess of 30 percent on or after 
January 6, 2010.

3.  Entitlement to service connection for a back disability.

4.  Entitlement to service connection for a prostate disability, 
to include as secondary to radiation exposure.  

5.  Entitlement to service connection for a bilateral foot 
disability.

6.  Entitlement to service connection for a left ankle 
disability.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1948 to September 
1969.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a March 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.  The appeal was subsequently 
transferred to the RO in Louisville, Kentucky.

An April 2009 report of contact reflects that the Veteran did not 
want a hearing of any type.  38 C.F.R. § 20.704(e).  Accordingly, 
the Board will proceed with consideration of this appeal based on 
the evidence of record.  

In November 2009, the Board remanded the matters on appeal for 
further development to include obtaining additional treatment 
records, providing proper notice, and affording the Veteran VA 
examinations.  As will be discussed below, the Board finds that 
VA has substantially complied with the Board's November 2009 
remand with regard to this appeal.  See Dyment v. West, 13 Vet. 
App. 141, 146-47 (1999) (remand not required under Stegall v. 
West, 11 Vet. App. 268 (1998) where Board's remand instructions 
were substantially complied with). 

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issues of entitlement to service connection for a bilateral 
foot and a left ankle disability are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Audiological evaluation in September 2005 revealed that the 
Veteran had, at worst, Level VI hearing for the right ear and 
Level V hearing for the left ear.

2.  Audiological evaluations in January and May 2010 revealed 
that the Veteran had, at worst, Level VI hearing bilaterally.

3.  A back disability has not been shown to be causally or 
etiologically related to the Veteran's service.

4.  The Veteran participated in Operation REDWING and is 
considered a radiation-exposed Veteran.  

5.  A prostate disability has not been shown to be causally or 
etiologically related to service, to include radiation exposure.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent disabling 
for bilateral hearing loss prior to January 6, 2010, have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
4.85, 4.86, Diagnostic Code 6100 (2009).

2.  The criteria for a rating in excess of 30 percent disabling 
for bilateral hearing loss on or after January 6, 2010, have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
4.85, 4.86, Diagnostic Code 6100 (2009).

3.  A back disability was not incurred in active service.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.303 (2009).

4.  A prostate disability was not incurred in service, including 
as a result of exposure to ionizing radiation.  38 U.S.C.A. §§ 
1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.311 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2009).  Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the claimant 
and his/her representative, if applicable, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  This notice must be provided 
prior to an initial unfavorable decision by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

Further, in Dingess v. Nicholson, the United States Court of 
Appeals for Veterans Claims (Court) held that, upon receipt of an 
application for a service-connection claim, VA is required to 
review the evidence presented with the claim and to provide the 
claimant with notice of what evidence not previously provided 
will help substantiate his/her claim.  19 Vet. App. 473 (2006); 
see also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  
Specifically, VA must notify the claimant of what is required to 
establish service connection and that a disability rating and 
effective date for the award of benefits will be assigned if 
service connection is awarded.

Increased ratings

With regard to claims for increased disability ratings for 
service connected conditions, the law requires VA to notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and 
remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. 
Cir. 2009).  The claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which typically 
provide for a range in severity of a particular disability from 
noncompensable to as much as 100 percent (depending on the 
disability involved), based on the nature of the symptoms of the 
condition for which disability compensation is being sought, 
their severity and duration.  Finally, the notice must provide 
examples of the types of medical and lay evidence that the 
Veteran may submit (or ask the VA to obtain) that are relevant to 
establishing her or his entitlement to increased compensation.  
However, the notice required by section 5103(a) need not be 
specific to the particular Veteran's circumstances; that is, VA 
need not notify a Veteran of alternative diagnostic codes that 
may be considered or notify of any need for evidence 
demonstrating the effect that the worsening of the disability has 
on the particular Veteran's daily life.  Vazquez-Flores v. 
Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The notice must be 
provided prior to an initial unfavorable decision by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

In this case, the Veteran submitted a claim for an increased 
rating for his service-connected bilateral hearing loss in July 
2005.  The Veteran was sent a letter in August 2005 which stated 
that he needed to submit evidence showing that his hearing loss 
had increased in severity.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 
F.3d 1270 (Fed. Cir. 2009).  The letter advised the Veteran what 
information and evidence would be obtained by VA, namely, 
relevant records from any federal agency.  The letter also 
informed him what information and evidence must be submitted by 
him, namely, providing enough information about the evidence not 
in his possession so VA can request it on his behalf.  A May 2008 
notice letter also provided examples of the types of medical and 
lay evidence that the Veteran may submit (or ask the VA to 
obtain) that are relevant to establishing his entitlement to 
increased compensation.  Specifically, the Veteran was informed 
in the letter of types of evidence that might show such a 
worsening, including audiometric tests for hearing loss.  

The May 2008 letter stated that, should an increase in disability 
be found, a disability rating will be determined by applying 
relevant Diagnostic Codes, which typically provide for a range in 
severity of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability involved), based 
on the nature of the symptoms of the condition for which 
disability compensation is being sought, their severity and 
duration.  The provisions of 38 C.F.R. § 4.85 were included in 
the letter.  In a December 2009 letter, the Veteran was given the 
information and evidence pertaining to establishing an effective 
date.  See Dingess, 19 Vet. App. 473.  Although the May 2008 and 
December 2009 letters were not provided until after the initial 
adjudication of the Veteran's claim in March 2006, the Veteran 
was given an opportunity to respond following this notice, and 
the claim was subsequently readjudicated in several SSOCs (March 
and July 2009 as well as June 2010), and therefore any defect in 
the timing of the notice of this information was harmless.  
Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (VA cured 
failure to afford statutory notice to claimant prior to initial 
rating decision by issuing notification letter after decision and 
readjudicating claim and notifying claimant of such 
readjudication in the statement of the case).

VA has also fulfilled its duty to assist the Veteran by obtaining 
identified and available evidence needed to substantiate the 
claims for increased ratings including VA records and by 
affording VA examinations.  Concerning this, when VA undertakes 
to provide a VA examination or obtain a VA opinion, it must 
ensure that the examination or opinion is adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that 
the May 2010 VA examination obtained in this case is adequate, as 
it was based on a physical examination, review of the claims 
file, and provides audiometric readings needed to address the 
rating criteria relevant to claim for bilateral hearing loss.  
For these reasons, the Board concludes that VA has fulfilled the 
duty to assist the Veteran in this case.  

Service Connection

The Board finds that the VCAA duty to notify was satisfied by a 
letter sent to the Veteran in August 2005 with regard to the 
claims for service connection for a back disability and a 
prostate disability.  The letter addressed all of the notice 
elements and was sent prior to the initial unfavorable decision 
by the AOJ in March 2006.  

In the November 2009 Board remand, the Board instructed the 
RO/AMC to provide the Veteran with notice pertaining to 
establishing a disability rating and effective date.  In December 
2009, the Veteran was provided with that notice.  However, the 
left ankle and back disability claims were incorrectly 
characterized as claims to reopen.  The Board concludes that the 
incorrect characterization of the issues on appeal in the 
December 2009 letter is harmless because service connection is 
being denied for both issues, and therefore no rating or 
effective date is being assigned.  Therefore, the Board finds 
that VA has fulfilled its duty to notify under the VCAA.

VA has also satisfied its duty to assist the Veteran at every 
stage of this case with regard to the claims for a prostate 
disability and a left ankle disability.  All available service 
treatment records as well as all identified VA and private 
medical records pertinent to the years after service are in the 
claims file and were reviewed by both the RO and the Board in 
connection with the Veteran's claims.  The Board observes that 
the Veteran identified receiving treatment at the Ireland Army 
Hospital located in Fort Knox, Kentucky from 1969 to 
approximately 1981-82.  In July 2009, a formal finding on the 
unavailability of these records was associated with the claims 
file documenting the steps VA had undertaken when attempting to 
obtain these records.  However, because the Veteran's branch of 
service was incorrectly identified on a request, in November 
2009, the Board remanded for another attempt to try to obtain 
these records.  A request was made in December 2009 and in March 
2010, a formal finding of unavailability was associated with the 
claims file.  The Veteran was informed of VA's inability to 
obtain these records in March 2010.  Thus, it appears that any 
additional efforts attempting to obtain these records would be 
futile.  38 C.F.R. § 3.159(c)(2), (e).

Pursuant to the Board's November 2009 remand, VA examinations 
with respect to the claims for a prostate disability and a back 
disability were obtained.  38 C.F.R. § 3.159(c)(4).  To that end, 
when VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As 
noted below, the Board finds that the VA opinions obtained in 
this case in May 2010 are adequate, as they are predicated on a 
reading of the service and post-service medical records in the 
Veteran's claims file.  They considered all of the pertinent 
evidence of record, to include the Veteran's service and post-
service records and the statements of the Veteran, and provide a 
complete rationale for the opinions stated, relying on and citing 
to the records reviewed.  There is adequate medical evidence of 
record to make a determination in this case with regard to the 
issues of service connection for a back and prostate disability.  
Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining a VA examination or opinion with respect to 
the forgoing issues on appeal has been met.  38 C.F.R. 
§ 3.159(c)(4).   

VA has also assisted the Veteran and his representative 
throughout the course of this appeal by providing them with a SOC 
and SSOCs, which informed them of the laws and regulations 
relevant to the aforementioned claims.  For these reasons, the 
Board concludes that VA has fulfilled the duty to assist the 
Veteran in this case.


LAW AND ANALYSIS

Increased Ratings

1.  Entitlement to a disability rating for service-connected 
bilateral hearing loss in excess of 20 percent prior to January 
6, 2010.

2.  Entitlement to a disability rating for service-connected 
bilateral hearing loss in excess of 30 percent on or after 
January 6, 2010.
Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities, found in 38 
C.F.R., Part 4.  The rating schedule is primarily a guide in the 
evaluation of disability resulting from all types of diseases and 
injuries encountered as a result of or incident to military 
service.  The ratings are intended to compensate, as far as can 
practicably be determined, the average impairment of earning 
capacity resulting from such diseases and injuries and their 
residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates the 
criteria for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to 
trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 
4.41.  Consideration of the whole-recorded history is necessary 
so that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. 
App. 282 (1991).  While the regulations require review of the 
recorded history of a disability by the adjudicator to ensure a 
more accurate evaluation, the regulations do not give past 
medical reports precedence over the current medical findings.  
Where an increase in the disability rating is at issue, the 
present level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board notes 
that staged ratings are appropriate for an increased-rating claim 
when the factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would warrant 
different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability ratings for service-connected hearing impairment are 
derived by a mechanical application of the rating schedule to the 
numeric designations rendered from audiometric evaluations.  
38 C.F.R. § 4.85 (1999); Lendenmann v. Principi, 3 Vet. App. 345, 
349 (1992).  Evaluations of bilateral hearing loss range from 
noncompensable to 100 percent based on an organic impairment of 
hearing acuity, as measured by controlled speech discrimination 
tests in conjunction with the average hearing threshold, as 
measured by puretone audiometric tests in the frequencies of 
1000, 2000, 3000 and 4000 cycles per second.  The rating schedule 
establishes 11 auditory acuity Levels designated from Level I for 
essentially normal hearing acuity through Level XI for profound 
deafness.

VA audiological evaluations are conducted using a controlled 
speech discrimination test together with the results of puretone 
audiometry tests.  The vertical line in Table VI (printed in 38 
C.F.R. § 4.85) represents nine categories of the percentage of 
discrimination based on a controlled speech discrimination test.  
The horizontal columns in Table VI represent 9 categories of 
decibel loss based on the puretone audiometry test.  The numeric 
designation of impaired hearing (Levels I through XI) is 
determined for each ear by intersecting the vertical row 
appropriate for the percentage of discrimination and the 
horizontal column appropriate to the puretone decibel loss.  The 
percentage evaluation is found from Table VII in 38 C.F.R. § 4.85 
by intersecting the vertical column appropriate for the numeric 
designation for the ear having the better hearing acuity and the 
horizontal row appropriate for the numeric designation for the 
level for the ear having the poorer hearing acuity.  For example, 
if the better ear had a numeric designation of Level "V" and 
the poorer ear had a numeric designation of Level "VII" the 
percentage evaluation is 30 percent.  See 38 C.F.R. § 4.85.

Regulations also provide that in cases of exceptional hearing 
loss, i.e., when the puretone threshold at each of the four 
specified frequencies (1000, 2000, 3000 and 4000 hertz) is 55 
decibels or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table VI 
or Table VIA, whichever results in the higher numeral.  Each ear 
will be evaluated separately.  38 C.F.R. § 4.86(a).  The 
provisions of 38 C.F.R. § 4.86(b) further provide that when the 
puretone threshold is 30 decibels or less at 1000 hertz and 70 
decibels or more at 2000, the rating specialist will determine 
the Roman numeral designation for hearing impairment from either 
Table VI or VIA, whichever results in the higher numeral.  That 
numeral will then be evaluated to the next higher Roman numeral.

In considering the evidence of record under the laws and records 
as set forth above, the Board concludes that the Veteran is not 
entitled to an evaluation in excess of 20 percent for his 
bilateral hearing loss prior to January 6, 2010.  Additionally, 
he is not entitled to an evaluation in excess of 30 percent for 
his bilateral hearing loss on or after January 6, 2010.  On the 
authorized audiological evaluation in September 2005, pure tone 
thresholds, in decibels, were as follows:




HERTZ




1000
2000
3000
4000
RIGHT

30
50
70
85
LEFT

25
35
65
85

Speech audiometry revealed speech recognition ability of 64 
percent in the right ear and of 72 percent in the left ear.  The 
Veteran's average pure tone threshold was 58.75 decibels in his 
right ear and 52.5 decibels in his left ear.  The results of the 
September 2005 VA examination correspond to Level VI hearing for 
the right ear and Level V hearing for the left ear in Table VI.  
When those values are applied to Table VII, a 20 percent 
disability evaluation would be assigned under the provisions of 
38 C.F.R. § 4.85.  

On the authorized audiological evaluation in January 2010, pure 
tone thresholds, in decibels, were as follows:




HERTZ




1000
2000
3000
4000
RIGHT

35
60
75
85
LEFT

30
65
80
85

Speech audiometry revealed speech recognition ability of 60 
percent in the right ear and of 64 percent in the left ear.  The 
Veteran's average pure tone threshold was 63.75 decibels in his 
right ear and 65 decibels in his left ear.  The results of the VA 
examination correspond to Level VI hearing for the right ear and 
Level VI hearing for the left ear in Table VI.  When those values 
are applied to Table VII, a 30 percent disability evaluation 
would be assigned under the provisions of 38 C.F.R. 
§ 4.85.  


On the authorized audiological evaluation in May 2010, pure tone 
thresholds, in decibels, were as follows:




HERTZ




1000
2000
3000
4000
RIGHT

35
55
75
85
LEFT

35
65
75
85

Speech audiometry revealed speech recognition ability of 60 
percent in the right ear and of 64 percent in the left ear.  The 
Veteran's average pure tone threshold was 62.5 decibels in his 
right ear and 65 decibels in his left ear.  The results of the VA 
examination correspond to Level VI hearing for the right ear and 
Level VI hearing for the left ear in Table VI.  When those values 
are applied to Table VII, a 30 percent disability evaluation 
would be assigned under the provisions of 38 C.F.R. 
§ 4.85.  

The Board observes that the Veteran's disability does not meet 
the requirements of 38 C.F.R. § 4.86 at any point during the 
pendency of this appeal.  In this regard, puretone thresholds of 
55 decibels or more at each of the frequencies of 1000, 2000, 
3000 and 4000 hertz or puretone thresholds of 30 decibels or less 
at 1000 hertz and 70 decibels or more at 2000 hertz were not 
shown on any examination.  Accordingly, Table VIA was not 
applicable.  Thus, the Board finds that the 20 percent evaluation 
prior to January 6, 2010, and that the 30 percent evaluation 
effective January 6, 2010, are appropriate.  38 C.F.R. §§ 4.85 
and 4.86, Diagnostic Code 6100; see Hart, 21 Vet. App. 505.  

The above determinations are based upon application of the 
pertinent provisions of VA's rating schedule.  The Board finds 
that the record does not reflect that the Veteran's bilateral 
hearing loss so exceptional or unusual as to warrant the 
assignment of a higher rating on an extra-schedular basis.  See 
38 C.F.R. 
§ 3.321(b)(1).  The threshold factor for extraschedular 
consideration is a finding that the evidence before VA presents 
such an exceptional disability picture that the available 
schedular evaluations for that service-connected disability are 
inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).
In this regard, there must be a comparison between the level of 
severity and symptomatology of the claimant's service-connected 
disability with the established criteria found in the rating 
schedule for that disability.  If the criteria reasonably 
describe the claimant's disability level and symptomatology, then 
the claimant's disability picture is contemplated by the rating 
schedule and the assigned schedular evaluation is therefore 
adequate, and no extraschedular referral is required.  Id., see 
also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular 
evaluation does not contemplate the claimant's level of 
disability and symptomatology and is found inadequate, VA must 
determine whether the claimant's exceptional disability picture 
exhibits other related factors, such as those provided by the 
extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as 
"governing norms" (which include marked interference with 
employment and frequent periods of hospitalization).

In this case, the Board finds that the rating criteria to 
evaluate his bilateral hearing loss reasonably describe the 
Veteran's disability level and symptomatology.  The criteria, 
38 C.F.R. §§ 4.85 and 4.86, Diagnostic Code 6100, reasonably 
describe the Veteran's disability level and symptomatology, and 
consequently his disability level is contemplated by the rating 
schedule and the assigned schedular evaluation is therefore 
adequate.  The Board observes the May 2010 VA examiner's comment 
that the Veteran would have difficulty communicating on the 
telephone or in noisy environments.  However, the Board the notes 
the assigned ratings are designed to contemplate difficulty 
hearing under these circumstances.  Further, none of the evidence 
reflects that the Veteran's hearing loss affects his daily life 
in an unusual or exceptional way.  Cf Martinak v. Nicholson, 21 
Vet. App. 447 (2007).  Importantly, the Veteran has not contended 
that his service-connected bilateral hearing loss has caused 
frequent periods of hospitalization or marked interference with 
his employment and such is not shown by the evidence of record.  
For these reasons, the Veteran's disability picture is 
contemplated by the rating schedule and no extraschedular 
referral is required.  38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 
9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 
(1995).


Service Connection 

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in the line 
of duty in the active military, naval, or air service.  38 
U.S.C.A. § 1110, 1131.  That an injury or disease occurred in 
service is not enough; there must be chronic disability resulting 
from that injury or disease.  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to support 
a finding of chronicity.  38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give 
"due consideration" to "all pertinent medical and lay 
evidence" in evaluating a claim to disability benefits.  In 
order to establish direct service connection for a disorder, 
there must be (1) competent evidence of the current existence of 
the disability for which service connection is being claimed; (2) 
competent evidence of a disease contracted, an injury suffered, 
or an event witnessed or experienced in active service; and 
(3) competent evidence of a nexus or connection between the 
disease, injury, or event in service and the current disability.  
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); 
cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, 
medical evidence is required to meet the requirement that the 
evidence be "competent."  However, when a condition may be 
diagnosed by its unique and readily identifiable features, the 
presence of the disorder is not a determination "medical in 
nature" and is capable of lay observation.  Barr v. Nicholson, 
21 Vet. App. 303, 309 (2007).

Competent medical evidence means evidence provided by a person 
who is qualified through education, training, or experience to 
offer medical diagnoses, statements, or opinions.  Competent 
medical evidence may also mean statements conveying sound medical 
principles found in medical treatises.  It would also include 
statements contained in authoritative writings such as medical 
and scientific articles and research reports or analyses.  
38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any 
evidence not requiring that the proponent have specialized 
education, training, or experience.  Lay evidence is competent if 
it is provided by a person who has knowledge of facts or 
circumstances and conveys matters that can be observed and 
described by a lay person.  38 C.F.R. § 3.159(a)(2).

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for the 
evidence that it finds to be persuasive or unpersuasive, and 
provide the reasons for its rejection of any material evidence 
favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 
36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 
(1990).  Competency of evidence differs from weight and 
credibility.  The former is a legal concept determining whether 
testimony may be heard and considered by the trier of fact, while 
the latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may 
affect the credibility of testimony, it does not affect 
competency to testify.").

3.  Entitlement to service connection for a back disability.

In considering all of the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is not entitled to service connection for a back 
disability.  The Veteran indicated in a September 2005 statement 
that he did lots of heavy lifting in the Navy to include tugging 
on mooring lines and receiving and sending heavy refueling hoses.  

An October 1952 service treatment record noted that he was 
treated for a sprained back with heat for twenty minutes.  There 
are no additional service treatment records pertaining to the 
Veteran's back.  The Board finds it significant that in-service 
examinations dated in November 1957 and October 1963 were absent 
for back findings.  

The Veteran contends that he was treated with muscle relaxers for 
his back during and after service.  Although there is no record 
of such treatment, the Board observes that the Veteran is 
competent to report being treated with muscle relaxers during and 
after service.  See Charles v. Principi, 16 Vet. App. 370, 374 
(2002) (finding veteran competent to testify to symptomatology 
capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 469 
(1994) (noting competent lay evidence requires facts perceived 
through the use of the five senses).  The Board has no reason to 
doubt the Veteran's assertions that he treated his back with 
muscle relaxers during and after service.  See Buchanan v. 
Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (The Board cannot 
determine that lay evidence lacks credibility merely because it 
is unaccompanied by contemporaneous medical evidence).  

The first post-service medical evidence pertaining to the 
Veteran's back dates in the early 1980s.  A July 1983 private 
treatment record from Dr. R.F.H. reflected that since the Veteran 
stepped out of his truck twelve days earlier, his left lumbar 
three had been hurting.  The next back related complaint was in 
August 1985 when he reported a vague low back ache.  An April 
1989 x-ray reflected degenerative changes compatible with 
degenerative disk disease and associated findings, most marked at 
L1-2.  Thereafter, it appears that the Veteran underwent several 
operations for his back.

In May 2010, the Veteran underwent a VA examination.  The 
examiner noted the Veteran's statements that he injured his back 
setting up hurricane shelters in-service and had pain since that 
time.  Following examination, advanced degenerative disc disease 
of the lower thoracic spine and lumbar spine as well as 
laminectomy and posterior fusion of L2, L3, and L4 were 
diagnosed.  The examiner opined that it was less than a 50/50 
probability that the Veteran's current back disability was 
related to his active service.  The examiner noted that the 1952 
in-service record referencing a sprained back was vague, the 
presence of prior injury was not indicated, and that the anatomic 
site of the sprain was not specified.  The examiner concluded 
that in view of the relatively modest treatment provided (20 
minutes of heat), the condition was mild in nature.  He added 
that there was no evidence in the service treatment records of 
thoracolumbar disc condition and that examinations of the spine 
dated in November 1957 and October 1963 were checked "normal."  
The examiner further observed that the claims file did not reveal 
any evidence of a spine condition between the 1952 service note 
and 1989, a gap spanning 33 years.  The examiner noted that given 
the lack of specificity about the original injury and the lacking 
medical evidence over many years, it is impossible to determine a 
causal relationship of the Veteran's current back disability to 
his time in-service.  The medical evidence instead favors the 
onset of the Veteran's current back disability to the 1989 
timeframe.

The Board finds the May 2010 VA examiner's opinion to be 
persuasive.  In this regard, the Board observes that the examiner 
based his conclusions on the review of the claims file and the 
Veteran's lay statements.  He specifically referenced the in-
service record of sprained back, the Veteran's statements that 
his back has hurt since that time, as well as the July 1983 
record wherein the Veteran's reported back pain after stepping 
out of his truck.  

The Board notes that the examiner's conclusion that the Veteran's 
current back disability most likely had its onset in the 1989 
timeframe as it is consistent with the other evidence of record.  
The Board observes that the treatment records dated in 1983 and 
1985 did not contain diagnosis of a back condition; rather they 
documented complaints of back pain only.  Moreover, the Veteran 
reported to Dr. H.H.R. in July 2005 that his back pain began in 
1987.  Importantly, in a September 2005 statement, the Veteran 
did not indicate receiving treatment for his back until 1981 from 
Dr. R.F.H.  Although the Veteran reported having back pain since 
his in-service injury, which the Board finds competent and 
credible, the evidence suggests that it increased in severity to 
the point the Veteran sought treatment as documented by the 
visits to the private medical providers in the 1980s, several 
years after his separation from service.  Importantly, the first 
diagnosis of degenerative changes was not until 1989.  
Accordingly, the evidence suggests that the Veteran's current 
back disability did not develop until many years after his 
separation from service.  

Thus, after considering the evidence as a whole, the Board 
concludes that the evidence indicates that the Veteran's current 
back disability developed many years after his separation from 
service and there is no probative nexus relating such to service.  
As such, service connection for a back disability must be denied.  
38 C.F.R. § 3.303.  

4.  Entitlement to service connection for a prostate disability, 
to include as secondary to radiation exposure.  

Service connection for conditions claimed to be due to exposure 
to ionizing radiation in service can be established in any of 
three different ways.  See Davis v. Brown, 10 Vet. App. 209, 211 
(1997); Rucker v. Brown, 10 Vet. App. 67, 71 (1997).  First, 
there are diseases that are presumptively service connected in 
radiation-exposed veterans under 38 U.S.C.A. § 1112(c) and 38 
C.F.R. § 3.309(d).  Second, service connection can be established 
under 38 C.F.R. § 3.303(d) with the assistance of the procedural 
advantages prescribed in 38 C.F.R. § 3.311, if the condition at 
issue is a radiogenic disease.  Third, direct service connection 
can be established under 38 C.F.R. § 3.303(d) by showing that the 
disease was incurred during or aggravated by service without 
regard to the statutory presumptions.  See Combee v. Brown, 34 
F.3d 1039, 1043-44 (Fed. Cir. 1994).

Under Combee, VA must not only determine whether a veteran had a 
disability recognized by VA as being etiologically related to 
exposure to ionizing radiation, but must also determine whether 
the disability was otherwise the result of active service.  In 
other words, the fact that the requirements of a presumptive 
regulation are not met does not in and of itself preclude a 
claimant from establishing service connection by way of proof of 
actual direct causation.

A "radiation-exposed veteran" is defined as a veteran who while 
serving on active duty or on active duty for training or inactive 
duty training, participated in a radiation-risk activity.  
"Radiation-risk activity" is defined to mean onsite participation 
in a test involving the atmospheric detonation of a nuclear 
device; the occupation of Hiroshima, Japan or Nagasaki, Japan by 
United States forces during the period beginning on August 6, 
1945, and ending on July 1, 1946; or internment as a prisoner of 
war (or service on active duty in Japan immediately following 
such internment) during World War II which resulted in an 
opportunity for exposure to ionizing radiation comparable to that 
of the United States occupational forces in Hiroshima or Nagasaki 
during the period from August 6, 1945 through July 1, 1946.  38 
C.F.R. § 3.309(d)(3)(i), (ii) (2009).  The term "onsite 
participation" means during the official operational period of 
an atmospheric nuclear test, presence at the test site, or 
performance of official military duties in connection with ships, 
aircraft or other equipment used in direct support of the nuclear 
test.  38 C.F.R. § 3.309(d)(3)(iv)(A).  The Veteran's service 
treatment records reflect that he participated in Operation 
REDWING.  The operational period for Operation REDWING spanned 
from May 5, 1956, through August 6, 1956.  38 C.F.R. 
§ 3.309(d)(3)(v)(O).  

If a claimant does not qualify as a "radiation-exposed veteran" 
under 38 C.F.R. 
§ 3.309(d)(3) and/or does not suffer from one the presumptive 
conditions listed in 38 C.F.R. § 3.309(d)(2), the veteran may 
still benefit from the special development procedures provided in 
38 C.F.R. § 3.311 if he suffers from a radiogenic disease and 
claims exposure to ionizing radiation in service.  In this case, 
the Veteran is claiming that he has prostate cancer that is 
related to exposure to ionizing radiation.  38 C.F.R. § 
3.311(b)(2)(xxiii).  

Under the special development procedures in § 3.311(a), dose data 
will be requested from the Department of Defense in claims based 
upon participation in atmospheric nuclear testing, and claims 
based upon participation in the American occupation of Hiroshima 
or Nagasaki, Japan, prior to July 1, 1946.  38 C.F.R. § 
3.311(a)(2).  In all other claims, 38 C.F.R. § 3.311(a) requires 
that a request be made for any available records concerning the 
veteran's exposure to radiation.  These records normally include 
but may not be limited to the veteran's Record of Occupational 
Exposure to Ionizing Radiation (DD Form 1141), if maintained, 
service medical records, and other records which may contain 
information pertaining to the veteran's radiation dose in 
service.  All such records will be forwarded to the Under 
Secretary for Health, who will be responsible for preparation of 
a dose estimate, to the extent feasible, based on available 
methodologies.  38 C.F.R. § 3.311(a)(2)(iii).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is not entitled to service connection for a prostate 
disability.  As referenced above, the Board observes that the 
Veteran has been determined to be a radiation-exposed Veteran as 
he was noted to have participated in Operation REDWING.  
38 C.F.R. § 3.309(d)(3)(i), (v)(O).  A record of exposure to 
ionizing radiation found in the Veteran's service treatment 
records dated from May 23, to June 25, 1956, noted that his film 
badge showed 550 mr of accumulative total dose at Bikini.  
However, the Veteran has not been diagnosed with a disease that 
has been determined to be presumptively service connected in 
radiation-exposed veterans under 38 U.S.C.A. § 1112(c) and 38 
C.F.R. 
§ 3.309(d)(2).  Moreover, the Veteran has not been diagnosed with 
a "radiogenic disease" listed under 38 C.F.R. § 3.311(b)(2).  
Nevertheless, the Board still must consider whether the Veteran 
is entitled to service connection for a prostate disability on a 
direct basis.  38 C.F.R. § 3.303(d); Combee at 1043-44.

The Veteran contends that he has a prostate disability that is 
related to his exposure to radiation during service.  The service 
treatment records are absent for prostate related disabilities.  
Accordingly, a prostate disability was not shown during the 
Veteran's period of service.  

An October 1989 VA examination noted that the Veteran's prostate 
was enlarged.  The record also reflects that the Veteran has been 
diagnosed with several prostate related problems to include 
benign prostatic hypertrophy (BPH), prostatism, and congestive 
prostatis.  During his May 2010 VA examination, the Veteran 
stated that he was advised his prostate was "boggy" in the late 
1970s, which is approximately 10 years after his separation from 
service.  A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military service, 
as evidence of whether an injury or a disease was incurred in 
service which resulted in any chronic or persistent disability. 
 See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  The 
Board must consider all the evidence including the availability 
of medical records, the nature and course of the disease or 
disability, the amount of time that elapsed since military 
service, and any other relevant facts in considering a claim for 
service connection.  Id.; cf. Dambach v. Gober, 223 F.3d 1376, 
1380-81 (Fed. Cir. 2000) (holding that the absence of medical 
records during combat conditions does not establish absence of 
disability and thus suggesting that the absence of medical 
evidence may establish the absence of disability in other 
circumstances).  Thus, when appropriate, the Board may consider 
the absence of evidence when engaging in a fact finding role. 
 See Jordan v. Principi, 17 Vet. App. 261 (2003) (Steinberg, J., 
writing separately) (noting that the absence of evidence may be 
considered as one factor in rebutting the aggravation part of the 
section 1111 presumption of soundness).  

Following examination, the May 2010 VA examiner diagnosed BPH.  
The examiner opined that it was less likely as not that the 
Veteran's current prostate disability was caused by or the result 
of exposure to ionizing radiation during active service.  The 
examiner indicated that he reviewed the literature and that no 
correlations were observed using the keywords BHP, prostatism, 
and congestive prostatis with radiation exposure events.  In 
general, the examiner commented that the prostate is relatively 
spared from the effects of ionizing radiation and cited two 
articles to support his conclusions.  It was noted that 
prostatism is a term applied to the urinary symptoms typically 
associated with an enlarged prostate (BPH).  Although it was 
unclear to the examiner what the term congestive prostatis 
referred to, it was likely the same urinary symptoms associated 
with BPH.  In any event BPH is a very common illness associated 
with the aging prostate.  Accordingly, the examiner concluded 
that the Veteran's prostate disability was less likely as not 
caused by or a result of his exposure to ionizing radiation 
during service.  The Board affords this opinion great probative 
value as it is based on review of the Veteran's claims file and 
is supported by the pertinent medical literature as reference by 
the examiner.  

In sum, the evidence of record indicates that the Veteran's 
prostate disability did not develop until many years after his 
separation from service.  Moreover, there is no evidence of a 
medical nexus between the Veteran's in-service radiation exposure 
and any prostate disability.  Accordingly, entitlement to service 
connection for a prostate disability is denied.  


ORDER

Entitlement to a disability rating for service-connected 
bilateral hearing loss in excess of 20 percent prior to January 
6, 2010, is denied.

Entitlement to a disability rating for service-connected 
bilateral hearing loss in excess of 30 percent on or after 
January 6, 2010, is denied.

Entitlement to service connection for a back disability is 
denied.

Entitlement to service connection for a prostate disability, to 
include as secondary to radiation exposure, is denied.  


REMAND

5.  Entitlement to service connection for a bilateral foot 
disability.

6.  Entitlement to service connection for a left ankle 
disability.

In considering the evidence of record under the laws and 
regulations set forth above, the Board concludes that the Veteran 
is not entitled to service connection for a bilateral foot or 
left ankle disability.  

The Veteran contends that he sought treatment for his feet and 
left ankle during service.  However, the service treatment 
records are completely absent for complaints, treatment, 
findings, or diagnoses pertaining to his feet or left ankle.  The 
Veteran also alleges that he was treated in the foot clinic at 
Fort Knox from the time of his separation from service in 1969 
until approximately 1981.  In August 2006, the Veteran indicated 
that in the early 1970s, the foot doctor had him wear arch 
supports and found a lump in the ball of his right foot.  
Exploratory surgery was recommended in 1976 or 1977.  As 
previously discussed, VA has been unable to obtain these records.  

The Board notes that the Veteran has been quite unspecific when 
detailing the problems he is currently experiencing with his feet 
and left ankle.  It is also unclear what symptomatology he was 
experiencing during service.  Nevertheless, the Board observes 
that he has consistently reported experiencing foot and left 
ankle problems during and after service.  The Board concludes 
that in light of VA's inability to obtain treatment records dated 
from 1969 to 1981-82 as well as the Veteran's competent lay 
statements reporting experiencing foot and left ankle problems 
since service, a remand for a VA examination is necessary.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  Schedule the Veteran for VA 
examination(s) to evaluate his claims for 
service connection for a bilateral foot and 
left ankle disability.  A copy of the claims 
folder and this REMAND must be made available 
to the examiner in conjunction with the 
examination.  The examination report must 
include responses to the each of the 
following items:

Based on a review of the claims folder and the 
examination findings, including the service 
treatment records, private treatment reports, 
VA treatment reports, the examiner should 
render any relevant diagnoses pertaining to 
the claims for a bilateral foot and left ankle 
disability.  

Additionally, the examiner should state a 
medical opinion as to the likelihood (likely, 
unlikely, at least as likely as not) that any 
current bilateral foot or left ankle 
disability is causally or etiologically 
related to his military service as opposed to 
its being more likely due to some other factor 
or factors.  

(The term "at least as likely as not" does 
not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a conclusion is 
so evenly divided that it is as medically 
sound to find in favor of a conclusion as it 
is to find against it.)

A clear rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  Since 
it is important "that each disability be 
viewed in relation to its history [,]" 38 
C.F.R. § 4.1 (2009), copies of all pertinent 
records in the appellant's claims file, or in 
the alternative, the claims file, must be 
made available to the examiner for review.

2.  When the development requested has been 
completed, the case should be reviewed by the 
RO on the basis of additional evidence.  If 
the benefit sought is not granted, the 
Veteran and his representative should be 
furnished a Supplemental Statement of the 
Case (SSOC) and be afforded a reasonable 
opportunity to respond before the record is 
returned to the Board for further review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


